Case 9:20-mj-08271-BER Document 29 Entered on FLSD Docket 11/23/2020 Page 1 of 2




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                       Case No. 20-MJ-8271/BER

  UNITED STATES OF AMERICA,

         Plaintiff,
  vs.

  JEFFREY SPIVACK

         Defendant

  _____________________________/

                                    DEFENDANT’S MOTION
                               TO REOPEN DETENTION HEARING

         COMES NOW, Valentin Rodriguez, Esq., as counsel of record for, JEFFREY SPIVACK ,

  and hereby files the Defendant’s Motion to Reopen the Detention Hearing, and as grounds, states

  the following:

         1.        On August 17 and 19, 2020, this Court conducted a detention hearing, and issued a

                   written order denying pre-trial release on August 20, 2020. [DE14].

         2.        In that Order, this Court was concerned that the $2.9 million allegedly taken from the

                   victim was “completely unaccounted for,” and thus Defendant was a flight risk

                   [DE14].

         3.        Since the date of this Order, the undersigned and other counsel have reviewed

                   extensive bank account records and can show this Court that the funds allegedly

                   taken from the victim are wholly accounted for, and that Defendant has no funds to

                   access, should he be released. Thus, there is new and additional information for this

                   Court to consider, in determining whether Defendant is a flight risk.
Case 9:20-mj-08271-BER Document 29 Entered on FLSD Docket 11/23/2020 Page 2 of 2




         4.     Defendant requests that he be released on house arrest with a personal surety bond

                collateralized by real estate owned by this parents and brother.

         5.     Defendant has no criminal history.

         6.     CERTIFICATION: The undersigned has contacted AUSA Aurora Fagan, who is

                requesting pretrial detention in this matter.

        WHEREFORE, the Defendant requests that this Court conduct a detention hearing on

 or about December 4, 2020, as discussed in Court on November 20, 2020.



                                  CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that a true copy of the foregoing has been furnished to all counsel
  of record, on this 23rd day of November, 2020, by filing with CM/ECF.

                                               Respectfully submitted,

                                               /s/ Valentin Rodriguez
                                               ___________________________
                                               VALENTIN RODRIGUEZ, ESQ.
                                               Valentin Rodriguez, P.A.
                                               2465 Mercer Avenue, Suite 301
                                               West Palm Beach, FL 33401
                                               (561) 832-7510
                                               defend@bellsouth.net
                                               Fla Bar No. 047661

                                               Counsel for Defendant Spivack




                                                                         2
